          Case 5:20-cv-00827-XR Document 10 Filed 08/21/20 Page 1 of 3




                       IN THE UNITED STATES DISTRICT COURT
                        FOR THE WESTERN DISTRICT OF TEXAS
                               SAN ANTONIO DIVISION


LEON MICHAEL ROY,                                 §
           Plaintiff                              §
                                                  §
-vs-                                              §                   SA-20-CV-00827-XR
                                                  §
LARRY POINTER, SWIFT                              §
TRANSPORTATION CO. OF                             §
ARIZONA, LLC,                                     §
             Defendants                           §


                                              ORDER

       On this date, the Court considered Plaintiff’s Motion to Remand (docket no. 8). After

careful consideration, the Court grants the motion.

                                            Background

       Plaintiff Leon Michael Roy filed this action on December 31, 2018 against Larry Pointer

and Swift Transportation Company of Arizona, LLC in state court for damages arising from a

motor vehicle collision. Plaintiff’s original petition specifically alleged that his damages as of the

time of filing did not exceed $75,000. Docket no. 9-1. On July 15, 2020, Defendant Swift

Transportation filed a Notice of Removal, asserting that it first became aware of the existence of

diversity jurisdiction on June 30, 2020 when Plaintiff testified at his deposition that his damages

were in excess of $375,000. Swift argued that its removal was therefore timely under 28 U.S.C. §

1446(b)(3), because it was filed within thirty days of the deposition.

       On August 14, 2020, Plaintiff timely filed a motion a remand, arguing that remand is

required because (1) the amount-in-controversy requirement is not met; (2) the notice of removal

is untimely because it was filed more than one year after commencement of the lawsuit, and (3)

the notice of removal is procedurally defective because Defendant Larry Pointer did not consent
            Case 5:20-cv-00827-XR Document 10 Filed 08/21/20 Page 2 of 3




to the removal. In response, Swift argues that the amount-in-controversy requirement is satisfied

and that removal is timely because Plaintiff acted in bad faith to prevent removal pursuant to 28

U.S.C. § 1446(c)(1). Swift also states that both Defendants consent to removal and provides

written consent.

                                                    Analysis

        The Court need not decide the thorny issues of whether the amount-in-controversy

requirement is met or whether the removal was timely because Swift failed to timely provide

Pointer’s written consent to removal, rendering the removal procedurally defective and requiring

remand.

        Under § 1446(b)(2)(A)’s unanimity requirement, “all defendants who have been properly

joined and served must join in or consent to the removal of the action” to federal court. “This

does not mean that each defendant must sign the original petition for removal,” but the Fifth

Circuit requires “some timely filed written indication from each served defendant . . . that it has

actually consented to such action.” Getty Oil Corp. v. Ins. Co. of N. Am., 841 F.2d 1254, 1262

n.11 (5th Cir. 1988). Thus, if written consent on the part of all defendants is lacking when the

thirty-day removal period elapses, the notice of removal is deemed defective and the case must

be remanded. Ortiz v. Young, 431 F. App’x 306, 307 (5th Cir. 2011).

        Only Swift removed the case by filing the Notice of Removal, and Swift did not provide

a written consent from Pointer or indicate Pointer’s consent anywhere within the Notice of

Removal.1 Thus, Swift failed to timely provide written consent to removal by Pointer. It does not

matter that Swift and Pointer were represented by the same counsel. Smith v. Union Nat’l Life

1
  The Court notes that it issued its Standing Order Concerning Removed Cases on July 15, 2020, and the Standing
Order was filed on July 16. That Standing Order directs the removing defendant to, among other things, identify any
defendant who had been served prior to the time of removal who did not formally join in the notice of removal and
to provide copies of written consents, if any, if not already on file. Swift did not submit the required advisory in
response to the Standing Order.
          Case 5:20-cv-00827-XR Document 10 Filed 08/21/20 Page 3 of 3




Ins. Co., 187 F. Supp. 2d 635, 646 (S.D. Miss. 2001) (“Nor does the joint representation of the

removing and non-removing defendants by a single attorney create an implied joinder or consent

. . . .”). In response to the Motion to Remand, Defendants provided a signed written consent

dated August 19, but that consent was untimely. Crowley v. Amica Mut. Ins. Co., No. 12-775,

2012 WL 3901629, at *3 (E.D. La. Sept. 7, 2012)(“[C]ourts applying Getty Oil have remanded

cases for lack of written consent when the nonmoving defendants submitted affidavits attesting

to their consent after the 30-day period for removal had ended.”). Remand is required.

                                          Conclusion

       Plaintiff’s Motion to Remand (docket no. 8) is GRANTED. Plaintiff’s request for

attorney’s fees and costs is denied because the Court finds Swift had a good faith basis for

removal and simply made a procedural error.

       This case is remanded pursuant to 28 U.S.C. § 1447(c), (d). The clerk is directed to

CLOSE this case.

       It is so ORDERED.

       SIGNED this August 21, 2020




                                           _________________________________

                                           XAVIER RODRIGUEZ
                                           UNITED STATES DISTRICT JUDGE
